Citation Nr: 1416507	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  13-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than May 6, 2011, for the grant of service connection for bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had service from September 1959 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and June 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that granted service connection for tinnitus and bilateral hearing loss, respectively, effective as of May 6, 2011.  The Veteran expressed disagreement with the effective date of the grant of service connection.

In January 2014, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  In September 1980, the Veteran filed a claim of entitlement to service connection for a left ear condition.

2.  A February 1981 rating decision, in pertinent part, denied service connection for tinnitus and hearing loss of the left ear.  This decision considered the Veteran's service treatment records.  The Veteran was notified of the decision that same month and did not appeal, nor was new and material evidence received within the appellate period. 

3.  In July 1993, the Veteran submitted a claim of entitlement to service connection for hearing loss and ringing of the ears.

4.  By letter dated in August 1993, the Veteran was informed that his claim could not be considered unless he showed that the claimed conditions were incurred in or aggravated by service.

5.  By letter dated in November 1993, the Veteran was informed that his claim was denied because he had not sent any additional evidence showing that his conditions were incurred in or aggravated by service.  The Veteran was informed of his appellate rights, but he did not appeal; nor was new and material evidence received within the appellate period. 

6.  On May 6, 2011, the Veteran's claim to reopen the issues of service connection for hearing loss and tinnitus was received by the RO.  


CONCLUSION OF LAW

The criteria for award of an effective date earlier than May 6, 2011, for the grant of service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 5108 , 5110, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

This is an appeal for an earlier effective date for the grant of service connection that arises from the Veteran's disagreement with the effective date assigned after the grant of service connection for hearing loss and tinnitus.  Where an underlying claim for service connection has been granted, and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of any error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified relevant post-service treatment records.  There is no reported relevant evidence that remains outstanding; nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The effective date of a grant of service connection based on receipt of new and material evidence after a final disallowance will be the date of the reopened claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2013).

The Court has held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." 

In order to be awarded an effective date based on an earlier claim, the Veteran must show clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In September 1980, the Veteran filed a claim of entitlement to service connection for a left ear condition.  A February 1981 rating decision, in pertinent part, denied service connection for tinnitus and hearing loss of the left ear.  This decision considered the Veteran's service treatment records.  Specifically, the decision considered his July 1959 entrance examination report; January, June, and August 1963 service treatment records; and September 1963 separation examination report.  The Veteran was notified of the decision that same month and did not appeal; nor was new and material evidence received within the appellate period. 

In July 1993, the Veteran submitted a claim of entitlement to service connection for hearing loss and ringing of the ears.  By letter dated in August 1993, he was informed that his claim could not be considered unless he showed that the claimed conditions were incurred in or aggravated by service.  By letter dated in November 1993, he was informed that his claim was denied because he had not sent any additional evidence showing that his conditions were incurred in or aggravated by service.  He we was notified of his appellate rights, but he did not appeal; nor was new and material evidence received within the appellate period. 

On May 6, 2011, the Veteran's claim to reopen the issues of service connection for hearing loss and tinnitus was received by the RO.  By rating actions dated in April and June 2012, the RO granted service connection for tinnitus and bilateral hearing loss, respectively, effective as of May 6, 2011, the date of receipt of the claim to reopen.

In November 2012, the Veteran expressed disagreement with the effective date of the awards of service connection.  Specifically, he asserted that he had sustained a left ear injury in service, and that at separation he had been told that if he did not sign of waiver of future benefits, he would have to extend his enlistment by an additional six months.  As such, he did not file a claim for compensation benefits until several years later upon learning of the impropriety of the asserted waiver that had been forced upon him.

The Veteran also asserted that in 1982, he had undergone a VA audiological examination in an effort to obtain compensation benefits, but had been told that his service treatment records had been destroyed in a fire, and that he could not file a claim for benefits.  He added that he ultimately discovered that his records had not been destroyed, and that such were considered in the eventual grants of service connection.

During the January 2014 hearing, the Veteran reiterated the foregoing arguments in support of his claim for an earlier effective date.

Because the Veteran's bilateral hearing loss and tinnitus were deemed to be manifested as a result of active service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id.  at 1332. 

The February 1981 rating action considered the Veteran's service and post-service treatment records in rendering the decision.  In November 1993, the RO continued the prior denials.  Thereafter, there is no indication that at any time between the November 1993 RO denial and the May 2011 reopened claim, that the Veteran demonstrated an intent to file a claim for service connection.   Thus, under the law, there is no basis to assign an earlier effective date for service connection for the hearing loss and tinnitus.

In reaching this decision, the Board has considered the Veteran's arguments that he should be awarded an earlier effective date based on the date of service discharge, as he had wrongfully waived his right to file a claim of service-connected compensation benefits, and that he had been told that his service treatment records had been destroyed in a fire.  However, there is no record in the claims file that such communication had taken place by VA.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Veteran has submitted no evidence to rebut this presumption.

As such, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde, 12 Vet. App. at 382 (1999).  The Veteran has been provided notice of each decision regarding his claim since initially filed in 1980 and was given the opportunity to appeal along the way.  Because the Veteran did not file a formal or informal application to reopen his claims prior to May 6, 2011, VA is precluded, as a matter of law, from granting an effective date for the award of service connection prior to that date.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.


ORDER

An effective date earlier than May 6, 2011, for the grant of service connection for bilateral hearing loss and tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


